

117 S2780 IS: COVID–19 Vaccine Dishonorable Discharge Prevention Act
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2780IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Marshall (for himself, Mr. Tuberville, Mr. Lankford, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to prohibit certain adverse personnel actions taken against members of the Armed Forces based on declining the COVID–19 vaccine.1.Short titleThis Act may be cited as the COVID–19 Vaccine Dishonorable Discharge Prevention Act.2.Prohibition on adverse personnel actions taken against members of the Armed Forces based on declining COVID–19 vaccine(a)FindingsCongress finds the following:(1)The Secretary of Defense has announced a COVID–19 vaccine mandate will take effect for the Department of Defense. (2)Reports of adverse actions being taken, or threatened, by military leadership at all levels are antithetical to our fundamental American values. (3)Any discharge other than honorable denotes a dereliction of duty or a failure to serve the United States and its people to the best of the ability of an individual. (b)ProhibitionChapter 55 of title 10, United States Code, is amended by inserting after section 1107a the following new section: 1107b.Prohibition on certain adverse personnel actions related to COVID–19 vaccine requirementNotwithstanding any other provision of law, a member of the armed forces subject to discharge on the basis of the member choosing not to receive the COVID–19 vaccine may only receive an honorable discharge..(c)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1107a the following new item: 1107b. Prohibition on certain adverse personnel actions related to COVID–19 vaccine requirement..